DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 25 May 2022, the following occurred:
claim 1, 3, 7-8, 10, 14-15, 17, 21-22, 24, and 26 were amended; 
claims 6, 13, 20, 23, 25, and 27 were cancelled; and
claims 28-34 were added.
Claims 1, 3, 7-8, 10, 14-15, 17, 21-22, 24, 26, and 28-34 are pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 34 recites a dependency on itself. For the purposes of examination, claim 34 was interpreted as being dependent on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 14-15, 21-22, 24, 26, 28-31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Noferesti et al. (Resource Construction and Evaluation for Indirect Opinion Mining of Drug Reviews), hereinafter Noferesti, in view of Allen et al. (US 2018/0322249 A1), hereinafter Allen_1.

Claims 1, 8, and 15: 
Noferesti discloses:
configuring a sentiment analysis mechanism, associated with a cognitive computing system, with a concepts data structure specifying a list of concepts for which medical domain specific sentiment analysis is performed; 
Pages 9-11, Named Entity Recognition discloses using MetaMap (i.e. concepts data structure) for identifying and semantically classifying named entities (i.e. concepts). As on Page 8, The Exploited Resources this is for opinion mining of drug reviews (i.e. medical domain specific sentiment analysis). Alternatively, Page 8, The Exploited Resources discloses domain knowledge (i.e. “concepts data structure specifying a list of concepts”) used to construct a knowledge base, called DomainKB, of drugs and their effects.
executing one or more computer models, of the sentiment analysis mechanism, configured, based on the concepts data structure, to identify topics, directed to a plurality of drug names and a plurality of medical events, specified in the concepts data structure, to analyze a medical document in a corpus of medical documents and automatically identify an occurrence of a pairing of a medical event in association with a drug name based on the analysis; 
Pages 9-11, Named Entity Recognition disclose using MetaMap (i.e. concepts data structure) for identifying and semantically classifying named entities (i.e. concepts). Table 2 on Page 11 shows MetaMap entity extraction of biomedical and health-related concepts, specifically involving drug names (e.g. Avelox) and medical events (e.g. palpitations). 
automatically analyzing, by the one or more computer models, contextual content, surrounding the occurrence of the pairing of the medical event in association with the drug name in the medical document, to identify one or more sentiment terms present in the contextual content, wherein the one or more sentiment terms express a view or attitude toward the pairing of the medical event and the drug name; 
Pages 11-16, Relationship Extraction disclose “identifying effective and affected entities” by “extract[ing] the relationship between them.” Page 16, Developing an Annotated Corpus offers two examples, where at least polarity (i.e. sentiment), effective-entity (i.e. drug name), and affected-entity (i.e. medical event) are identified in the contextual content. For example, e.14) shows the effective-entity (i.e. drug name) as Advil, the affected-entity (i.e. medical event) as pain, and polarity (i.e. sentiment) as positive, where the sentiment term is disappeared. 
determining, based on an automatically generated distribution of the one or more sentiment terms, a sentiment of the pairing of the medical event and the drug name; 
Page 16, Developing an Annotated Corpus, e.14) shows a determination of a “positive” sentiment of the pairing of “pain” and “Advil” due to the sentiment term “disappeared.”
generating and storing medical clue metadata, in association with the medical document, in the corpus of medical documents, the medical clue metadata linking the determined sentiment with the pairing of the medical event and the drug name;
 Page 9 discloses OpinionKB, with Pages 12, 13, and 14 each disclosing populating that knowledge base. As on Page 9, OpinionKB contains quadruples (ei, ej, rij, p) (i.e. medical clue metadata), where (e.g. Page 12) ei = effective entity, ej = affected entity, rij = main-verb, and p = null. As can be seen in Table 9 on Page 20, p actually equals polarity (i.e. sentiment), and null seems to be some type of typographical error.
configuring a cognitive computing system, having at least one request processing pipeline comprising a plurality of computer executed reasoning algorithms, to automatically apply the generated medical clue metadata on other medical documents in the corpus of medical documents; and
Pages 16-20, The proposed Method for Exploiting the OpinionKB disclose employing the OpinionKB quadruples (i.e. medical clue metadata) to detect the polarity of new examples (i.e. other medical documents).
executing the configured cognitive computing system on the other medical documents to perform a cognitive computing operation comprising computer executed natural language processing involving detection of an instance of the pairing of the drug name and the medical event in at least one other medical document and associate a corresponding sentiment, corresponding to the generated medical clue metadata, with the at least one other medical document, in response to detecting the instance of the pairing of the drug name and the medical event in the at least one other medical document based on the medical clue metadata.
Pages 16-20, The proposed Method for Exploiting the OpinionKB disclose employing the OpinionKB quadruples (i.e. medical clue metadata) to detect the polarity of new examples (i.e. other medical documents).

While Noferesti does disclose the sentiment analysis steps of the claims as discussed above, Noferesti does not explicitly disclose the generic computer components used to implement the claimed invention. However, Allen_1 does disclose these limitations, specifically:
(claim 1) A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions that are executed by the at least one processor to cause the at least one processor to perform medical domain specific sentiment analysis, the method comprising:
[0031] discloses processor, memory, and instructions, and [0143] discloses sentiment analysis of a medical event
(claim 8) A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a data processing system, causes the data processing system to perform medical domain specific sentiment analysis, and further causes the data processing system to:
See previous citation.
(claim 15) A data processing system comprising: at least one processor; and at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to perform medical domain specific sentiment analysis, and further cause the at least one processor to:
See previous citation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, computer program product, and system as disclosed by Noferesti with the above limitations as disclosed by Allen_1.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Noferesti in order to “carry out aspects of the present invention” (Allen_1: [0026]).

Claims 7, 14, and 21: Noferesti in view of Allen_1 discloses the method, computer program product, and system of claims 1, 8, and 15, as discussed above.

While Noferesti does disclose medical documents comprising patient forum content (e.g. Page 8, The Exploited Resources), Noferesti does not explicitly disclose “the other medical documents comprise patient medical records associated with other patients.” However, Allen_1 does disclose this limitation, specifically:
the other medical documents comprise patient medical records associated with other patients.
[0034], [0041], [0072], and [0073] discloses utilizing medical documents comprising electronic medical records (EMRs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, computer program product, and system as disclosed by Noferesti with the above limitations as disclosed by Allen_1.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Noferesti in order to provide “mechanisms for learning and applying drug-to-drug interaction information to the evaluation of candidate treatments for patients” (Allen_1: [0034]).

Claims 22, 24, and 26: Noferesti in view of Allen_1 discloses the method, computer program product, and system of claims 1, 8, and 15, as discussed above.
Noferesti further discloses:
wherein the other medical documents comprise at least one of social networking website content or patient forum content.
Page 8, The Exploited Resources discloses drug review websites as the source of medical documents for sentiment analysis (i.e. patient forum content).

Claim 28: Noferesti in view of Allen_1 discloses the method of claim 1, as discussed above.
Noferesti further discloses:
wherein the cognitive computing operation is an adverse drug reaction detection operation for detecting an adverse event specified in the other medical documents.
Page 20, Table 9 discloses detection of adverse drug reactions in the other medical documents, including Accutane causing dry lip, Cipro causing insomnia, and Avita causing redness.

Claim 29: Noferesti in view of Allen_1 discloses the method of claim 28, as discussed above.
Noferesti further discloses:
wherein the medical clue metadata is one of a plurality of different medical clue metadata data structures with which the cognitive computing system is configured, each medical clue metadata data structure in the plurality of different medical clue metadata data structures being associated with a different pairing of medical event and drug name.
Page 20, Table 9 demonstrates a plurality of quadruples (i.e. medical clue metadata), with a variety of different pairings of medical events and drug names.

Claim 30: Noferesti in view of Allen_1 discloses the method of claim 29, as discussed above.
Noferesti further discloses:
wherein the cognitive computing operation comprises distinguishing between a plurality of adverse events based on content of the other medical documents comprising content having pairings of medical events and drug names matching different ones of the plurality of medical clue metadata data structures, and sentiments specified in the matching different ones of the plurality of medical clue metadata data structures.
Pages 16-20, The proposed Method for Exploiting the OpinionKB disclose employing the OpinionKB quadruples (i.e. medical clue metadata) to detect the polarity of new examples (i.e. other medical documents). Page 20, Table 9 demonstrates a plurality of quadruples (i.e. medical clue metadata), with a variety of different pairings of medical events and drug names and corresponding polarities (i.e. sentiments).

Claim 31: Noferesti in view of Allen_1 discloses the method of claim 1, as discussed above.
Noferesti further discloses:
wherein the cognitive computing system comprises at least one request processing pipeline comprising the plurality of reasoning algorithms, and wherein configuring the cognitive computing system comprises configuring the at least one request processing pipeline to process the medical cluePage 9 of 40Liu et al. - 16/434,521 metadata as an additional input to the at least one request processing pipeline in addition to the medical documents in the corpus of medical documents.
Pages 16-20, The proposed Method for Exploiting the OpinionKB disclose employing the OpinionKB quadruples (i.e. medical clue metadata) and associated algorithms to detect the polarity of new examples (i.e. other medical documents), specifically detecting the polarity of new examples = request processing pipeline, and is performed by processing both quadruples (i.e. medical clue metadata) and new examples (i.e. additional medical documents).

Claim 33: Noferesti in view of Allen_1 discloses the method of claim 1, as discussed above.
Noferesti further discloses:
wherein the cognitive computing operation further comprises:
detecting, in one or more of the other medical documents, instances of pairings of medical events and drug names;
Pages 16-20, The proposed Method for Exploiting the OpinionKB disclose employing the OpinionKB quadruples (i.e. medical clue metadata) to detect the polarity of new examples (i.e. other medical documents).
determining, for each detected instance, whether the detected instance matches a stored medical clue metadata data structure; and
Pages 16-20, The proposed Method for Exploiting the OpinionKB disclose employing the OpinionKB quadruples (i.e. medical clue metadata) to detect the polarity of new examples (i.e. other medical documents).
in response to the detected instance matching a stored medical clue metadata data structure, determining whether a matching medical clue metadata data structure comprises a sentiment having a negative classification.
Page 16, The proposed Method for Exploiting the OpinionKB, first bullet point discloses “For the extracted tuple of the input example, the OpinionKB was searched. If the knowledge base involved the tuple, the corresponding polarity tag would be returned.” Thus, when the detected instance matches medical clue metadata, the polarity (i.e. sentiment) is determined and returned. As on Page 20, Table 9, for example, these polarities (i.e. sentiments) can be determined to be negative.

Claim 34: Noferesti in view of Allen_1 discloses the method of claim 1, as discussed above.

While Noferesti does disclose performing sentiment analysis of medical documents based on medical clue metadata (e.g. Pages 16-20, The proposed Method for Exploiting the OpinionKB as discussed above) and outputting the indication of the negative sentiment (e.g. Page 9, “The output is a polarity-tagged corpus of sentences…” and Page 16, “the corresponding polarity tag would be returned.”), Noferesti does not explicitly disclose the following limitation. However, Allen_1 does disclose this limitation, specifically:
wherein the cognitive computing operation further comprises, responsive to the matching medical 
[0092], [0094], [0138], [0155], etc… disclose an output which identifies drug-to-drug interactions (i.e. adverse medical event). [0143] discloses these interactions can be determined using sentiment analysis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Noferesti with the above limitations as disclosed by Allen_1.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Noferesti in order to generate “a set of drug interaction insight data structures based on the ingested corpus of medical treatment content” in order to “generate a final set of candidate treatments” (Allen_1: [0007]).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noferesti et al. (Resource Construction and Evaluation for Indirect Opinion Mining of Drug Reviews), hereinafter Noferesti, in view of Allen et al. (US 2018/0322249 A1), hereinafter Allen_1, further in view of McAteer et al. (US 2018/0373701 A1), hereinafter McAteer. 

Claims 3, 10, and 17: Noferesti in view of Allen_1 discloses the method, computer program product, and system of claims 1, 8, and 15, as discussed above.
Noferesti further discloses:
wherein determining the sentiment comprises:
determining the sentiment of the occurrence of the pairing of the medical event and the drug name 
Pages 11-16, Relationship Extraction disclose “identifying effective and affected entities” by “extract[ing] the relationship between them.” Page 16, Developing an Annotated Corpus offers two examples, where at least polarity (i.e. sentiment), effective-entity (i.e. drug name), and affected-entity (i.e. medical event) are identified.

While Noferesti does disclose determining the sentiment of the occurrence of the pairing of the medical event and the drug name (e.g. Pages 11-16), Noferesti does not explicitly disclose the following limitations. However, McAteer does disclose these limitations, specifically:
classifying a sentiment of the medical document as a whole based on the automatically generated distribution of the one or more sentiment terms, found in the medical document, across a plurality of sentiments to determine a classification of a sentiment associated with the medical document; and	
[0102] discloses sentiment analysis of a document as a whole, including based on sentiment of particular elements, where a score is aggregated for the document.
determining the sentiment of the occurrence of the medical event and the drug name based on the classification of the sentiment of the medical document as a whole.
See previous citation. 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, computer program product, and system as disclosed by Noferesti with the above limitations as disclosed by McAteer.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Noferesti in order to apply “the aggregated polarity of the document…to the topic of discussion” (McAteer:  [0102]) and to analyze sentiment of medical documents (McAteer:  [0106]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Noferesti et al. (Resource Construction and Evaluation for Indirect Opinion Mining of Drug Reviews), hereinafter Noferesti, in view of Allen et al. (US 2018/0322249 A1), hereinafter Allen_1, further in view of Allen et al. (US 2018/0075012 A1), hereinafter Allen_2.

Claim 32:

While Noferesti does disclose performing sentiment analysis of medical documents based on medical clue metadata (e.g. Pages 16-20, The proposed Method for Exploiting the OpinionKB as discussed above), Noferesti does not explicitly disclose the following limitation. However, Allen_2 does disclose this limitation, specifically:
wherein the at least one request processing pipeline comprises a question answering pipeline that processes natural language questions by executing natural language processing on the natural language questions and processes the corpus of medical documents to generate at least one answer to the natural language question, wherein generating the at least one answer comprises determining a sentiment of the at least one answer based on the medical clue metadata.
[0048] discloses a QA pipeline processing natural langue questions, and [0049] discloses the QA pipeline generating an answer. As in [0063], the answer can comprise a medical treatment recommendation as determined from a patient’s EMR, medical guidelines, and other medical documentation. [0097], for example, discloses a process for determining an answer to the question, with [0098] disclosing negation detection (i.e. sentiment detection) being a part of this process. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Noferesti with the above limitations as disclosed by Allen_2.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Noferesti in order to provide “medical treatment recommendations for patients based on their specific features as obtained from various sources” (Allen_2: [0026]).

Response to Arguments
Regarding 101, applicant’s amendments are sufficient, and the rejection has been withdrawn. Specifically, applicant’s extensive amendments demonstrate the practical application of the claimed invention of generating medical clue metadata and applying the medical clue metadata to other medical documents, as particularly embodied in the last three limitations, including “generating and storing,” “configuring,” and “executing.” Accordingly, the 101 rejection has been withdrawn. 

Regarding 103, applicant’s arguments regarding claims 1, 7-8, 14-15, 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Due to applicant’s extensive amendments, claims 1, 7-8, 14-15, 21-22, 24, 26, 28-31, and 33-34 are now rejected under 35 U.S.C. 103 as being unpatentable over Noferesti in view of Allen_1, as discussed above. Additionally, claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Noferesti in view of Allen_1, further in view of Allen_2.
Regarding claims 3, 10, and 17, while the primary reference has changed, McAteer is still relied on for similar limitations as before. Applicant argues (pages 37-38) McAteer does not teach distribution of sentiment terms. Applicant’s further arguments are with regard to the combination of McAteer with Allen_1 and Allen_2, which are now moot as Noferesti is the primary reference.
The examiner respectfully disagrees with applicant’s argument. McAteer [0102] discloses sentiment analysis of a document as a whole, including based on sentiment of particular elements, where a score is aggregated for the document. These elements are sentiment terms of the medical document and are used to determine the sentiment of the document as a whole.
Applicant finally argues the rejection of claims 6, 13, and 20. These claims have been cancelled, and the rejection has been withdrawn.
Claims 1, 3, 7-8, 10, 14-15, 17, 21-22, 24, 26, and 28-34 remain rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gräßer et al. (Aspect-Based Sentiment Analysis of Drug Reviews Applying Cross-Domain and Cross-Data Learning)
Discloses sentiment analysis of drug reviews regarding overall satisfaction, side effects, and effectiveness.
Na et al. (Sentiment Analysis of User-Generated Content on Drug Review Websites)
Discloses sentiment analysis of drug reviews for both patient decision-making and for drug makers and clinicians to receive opinions and feedback.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626